Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement, mailed 3/25/22, is withdrawn on the basis of groups I-II do not represent separate and distinct inventions.

Drawings
	The drawings filed on 2/24/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular, the claim limitations “an excitation part structured to apply excitation to the cutting tool” and “a drive part structured to apply a voltage” in claim 1, “a storage structured to store voltage waveforms” and a setter structured to set a machining shape” in claim 3 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said device in the specification merely repeat the device and its functionality without describing the corresponding structure, material, or acts for performing the claimed function. Therefore, claim 15 lacks support from the specification.
Claims 2 and 4-5, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the excitation part suppresses residual oscillations by applying excitation that contains an excitation force of components of frequencies higher than a resonance frequency when excitation is applied to the cutting tool and has an excitation force of the resonance frequency suppressed”, it is not clear what “has an excitation force of the resonance frequency suppressed” mean? Does it mean that the excitation force also comprise another “excitation force” of the resonance frequency suppressed? Or does it mean that by applying excitation that contains an excitation force, an excitation force of the resonance frequency is suppressed? For the purpose of the examination, the examiner has interpreted “the excitation part suppresses residual oscillations by applying excitation that contains an excitation force of components of frequencies higher than a resonance frequency when excitation is applied to the cutting tool and has an excitation force of the resonance frequency suppressed” in claim 1 as “the excitation part suppresses residual oscillations by applying excitation that contains an excitation force of components of frequencies higher than a resonance frequency when excitation is applied to the cutting tool and an excitation force of the resonance frequency is suppressed”.
	Claim 6 is a method claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.
Claim limitations “an excitation part structured to apply excitation to the cutting tool” and “a drive part structured to apply a voltage” in claim 1, “a storage structured to store voltage waveforms” and a setter structured to set a machining shape” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said modules in the specification merely repeat the modules and its functionality without describing the corresponding structure, material, or acts for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 2 and 4-5, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over translation of JP2002301601A to Iwakura, in view of translation of JP2016045595 to Kawakita et al. (hereinafter “Kawakita”).

	As per claim 1, Iwakura substantially discloses a cutting apparatus (Iwakura, see Fig. 1 and its corresponding paragraph for a cutting apparatus) comprising: a cutting tool having a cutting edge (Iwakura, see Fig. 1 element 2 and its corresponding paragraphs for a cutting tool having a cutting edge), an excitation part structured to apply excitation to the cutting tool (Iwakura, see Fig. 1 element 1 and its corresponding paragraphs for an actuator (i.e. excitation part) structured to apply excitation to the cutting tool), and a drive part structured to apply a voltage to the excitation part to reciprocate the cutting edge of the cutting tool (Iwakura, see [0005], Fig. 1 element 1 and its corresponding paragraphs), the excitation part suppresses by applying excitation that contains an excitation force of components of frequencies higher than a resonance frequency when excitation is applied to the cutting tool and an excitation force of the resonance frequency is suppressed (Iwakura, see [0025]-[0028] for applying excitation that contains an excitation force of components of frequencies higher than a resonance frequency when excitation is applied to the cutting tool and suppressing an excitation force of the resonance frequency). Iwakura does not explicitly disclose suppresses residual oscillations.
	However, Kawakita in an analogous art discloses the excitation part suppresses residual oscillations (Kawakita, see [0153] and [0440]-[0445]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kawakita into the apparatus of Iwakura. The modification would be obvious because one of the ordinary skill in the art would want to reduce chattering oscillations by applying an external force (Kawakita, see [0445]).

Claim 6 is a method claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakura, in view of Kawakita, further in view of US4769582 to Crucq et al. (hereinafter “Crucq”).

As per claim 2, the rejection of claim 1 is incorporated, Iwakura further discloses the excitation part applies a first excitation (Iwakura, see [0025]-[0028]). Kawakita further discloses excitation is applied to suppress residual resonance oscillations (Kawakita, see [0153] and [0440]-[0445]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kawakita into the apparatus of Iwakura. The modification would be obvious because one of the ordinary skill in the art would want to reduce chattering oscillations by applying an external force (Kawakita, see [0445]).
The combination of Iwakura and Kawakita does not explicitly disclose applies a second excitation after an elapse of a time 0.5 times as long as a resonance period from timing at which the first excitation is applied. However, Crucq in an analogous art discloses applies a second excitation after an elapse of a time 0.5 times as long as a resonance period from timing at which the first excitation is applied (Crucq, see col. 6 line 66-col 7 line 12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Crucq into the above combination of Iwakura and Kawakita. The modification would be obvious because one of the ordinary skill in the art would want to reduce a mechanical resonance vibration having a period of twice the time interval between the two instants of excitation (Crucq, see abstract and col. 6 line 66-col 7 line 12).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura, in view of Kawakita, further in view of the translation of JP2008221427 to Shamoto et al. (hereinafter “Shamoto”).

As per claim 3, the rejection of claim 1 is incorporated, Kawakita further discloses a storage structured to store data (Kawakita, see [0057]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kawakita into the apparatus of Iwakura. The modification would be obvious because one of the ordinary skill in the art would want to reduce chattering oscillations by applying an external force (Kawakita, see [0445]).
The combination of Iwakura and Kawakita does not explicitly disclose voltage waveforms corresponding to a plurality of excitation force waveforms for use in forming a plurality of machining shapes; and a setter structured to set a machining shape as a machining condition, wherein the drive part applies, to the excitation part, a voltage waveform corresponding to the machining shape set. However, Shamoto in an analogous art discloses voltage waveforms corresponding to a plurality of excitation force waveforms for use in forming a plurality of machining shapes; and a setter structured to set a machining shape as a machining condition, wherein the drive part applies, to the excitation part, a voltage waveform corresponding to the machining shape set (Shamoto, see abstract and pages 6-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shamoto into the above combination of Iwakura and Kawakita. The modification would be obvious because one of the ordinary skill in the art would want to perform highly efficient shape forming by setting a machining shape as a machining condition (Shamoto, see abstract and pages 6-7).

As per claim 4, the rejection of claim 3 is incorporated, Shamoto further discloses the setter sets an interval, a position or a time at which the machining shape is formed on a surface of a workpiece as the machining condition (Shamoto, see abstract and pages 6-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shamoto into the above combination of Iwakura and Kawakita. The modification would be obvious because one of the ordinary skill in the art would want to perform highly efficient shape forming by setting a machining shape as a machining condition (Shamoto, see abstract and pages 6-7).

As per claim 5, the rejection of claim 3 is incorporated, Shamoto further discloses a feedback function of measuring or estimating displacement of the cutting tool when the voltage waveform is applied to the excitation part and correcting the voltage waveform to be applied (Shamoto, see abstract and pages 6-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shamoto into the above combination of Iwakura and Kawakita. The modification would be obvious because one of the ordinary skill in the art would want to perform highly efficient shape forming by setting a machining shape as a machining condition (Shamoto, see abstract and pages 6-7).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US9221143 discloses an apparatus includes an external input device that allows setting of the amount of runout and the phase of each cutting edge, a computation device that acquires the rotational phase of a tool and that computes the angular velocity and the phase of vibration of two, X-axis and Y-axis, feed shafts on the basis of the input amount of runout and angular velocity of each cutting edge to generate a feed shaft control signal, and a numerical control device that controls feed in the X-axis and the Y-axis directions. The numerical control device relatively vibrates a workpiece in synchronization with the angular velocity of the tool on the basis of the results of computation performed by the computation device.
	US10821567 discloses a universal manufacturing vise jaw plate for use on a machine tool with a vise fixture, and configured for real-time operational data collection and analysis. The vise plate comprises a combination of acoustic and vibration sensors with a plate for cutting tool monitoring applications.
	US6993410 discloses a device for determining the dynamics of a tool sited in a CNC machine, as encapsulated by the Frequency Response Function. The device uses an actively controlled electromagnet to excite forces on the tool. The force is excited in a non-contact manner, allowing the force to be applied to both a stationary and a rotating tool. The displacement is measured by standard means, such as accelerometers, optical displacement or capacitance sensors. The ratio of the force and the displacement in the frequency domain is the Frequency Response Function. The force may be applied as a pure sine wave, providing the Frequency Response Function at the frequency of the sine wave. Varying the frequency of the sine wave provides the Frequency Response Function over the range of frequencies of interest. The control of the force profile is handled entirely by the automated controls and requires no special skills, training or manual interaction by the user. No separate force sensor is required, since the electromagnetic force on the tool may be accurately determined from the design of the electromagnet and the tool position, geometry and material.
	US6296093 discloses a vibration-damped machine and method including beam being capable of gross movements in space relative to a stationary frame, means including a motor for causing the beam's gross movements; the gross movements tending to induce vibration into the beam, sensors for providing a signal representative of the induced beam vibration, an linear-acting inertial actuator mounted to the beam, and control means for receiving the signal and generating an output signal to actively drive the linear-acting inertial actuator at the appropriate phase, frequency and magnitude to damp induced beam vibrations. Embodiments of the vibration-damped machine are illustrated for a gantry robot, a horizontal machining center, an adhesive dispenser and a pivoting robot. The linear-acting inertial actuator is preferably controlled according to an inertial damping control method where the actuator is forced to behave as a damper attached to ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117